Title: V. Charles Adams to John Adams, 17 February 1794
From: Adams, Charles
To: Adams, John


            
              My dear Father
              New York Feb 17th 1794
            
            I have duly received your letters up to the first of this month and am grateful for your kindness towards me your extracts from Heineccius and your remarks About three years ago I read this author. I cannot find him in this City our public library is very badly selected in my opinion although it has the effect of all public libraries

that is to make individuals careless of collecting books. The great Doctrine is that “All men are born free and equal” that is to say in a State of Nature they may be. and this is the distinction you have made but how any man of reflection can hold up the idea as it relates to a state of Society is wonderful It is certainly not true that they are born free and equal If it is said they are equally born or that they ought to be born free there may be some plausibility in the pretence
            The purity of Mr Madison’s intentions is a theme much discanted upon. I should however hardly advise to place so much reliance. He cannot wish to injure the Goverment are words which fall from many lips But I think we should do very wrong to fall asleep and trust the Child to such a nurse. What will these Democratic Societies which are establishing in the different States come to Are they not too faithful imitations of the Jacobins? Or are they not in fact branches of that Club Is there no power in our Government to check such associations And if not will not their influence be dangerous and perhaps fatal to the Federal Government? I am fearful that the antifederal party in Congress are gaining too much ground.
            It is a question upon which I have never yet been able to satisfy my mind fully Whether Receiving a minister from France at the time Mr Genet was received was a measure of policy or a measure we were obliged to adopt to support our good faith The Government of France if I recollect right had been decreed to be Revolutionary which in my acceptation of the word means that the six seven or dozen men who could from time to time get uppermost were to govern. We are then to day to receive the Ambassador of Pethion tomorrow of Brissot the next day of Robertspier &c &ca It is said by many who question the policy of the measure that this Country would never have suffered the minister to be rejected that it would have created a fatal fermentation There may be truth in this but I fear we shall be led into more difficulties by the reception than we could have been by refusal. Suppose that monarchy were again to be established in France would not the Court call for the repayment of that part of the debt we have paid to the Soi disant republic? And if we refused would it not be a very plausible pretence to go to war with us? I am aware of the distinction which is made between personal treaties and real treaties but surely we had a good pretext to refuse what by France was demanded Vattel B 2d Chap 12 Sec 197 “The ally remains the Ally of the State notwithstanding the Change which has happened in it. However when this change renders the

alliance useless dangerous or dissagreeable it may renounce it: For it may say upon a good foundation that it would not have entered into an alliance with that nation had it been under the present form of Government.[”] In our present situation we should explain our treaties with different nations so as to make them appear consistent if possible We should not conceive that we owe all to one Nation without examining if we have no duties to discharge toward others we certainly have and we could not perform what is required by the French without breaking our treaties with other nations are we than to suffer an explanation which would involve us in war with most of the great Nations of Europe?
           
            
              Feb 19
            
            I have looked over the Constitutions of the different States I find nothing relative to the right of emigration except in the fifteenth article of the Pensylvania Bill of rights towit That all men have a natural inherent right to emigrate from one State to another that will receive them, or to form a new State in vacant Countries or in such Countries as they can purchase, whenever they think that thereby they may promote their own happiness. This article appears to me to have been made in contradistinction to the doctrine advanced by some writers of Respectability That a man can never relinquish his allegiance to the Country where he was born Sir William Blackstone and Lord Hale appear to me to carry this idea rather too far Yet we are not to suppose that expatriation is a thing of so little moment or that upon the most trifling occasions or upon every momentary impulse we can justifiably divest ourselves of all duty to our Country much less to infringe the Supreme Laws of the Land with impunity. The line should be drawn some where so as neither wholly to preclude our Citizens from emigrating nor permit chichaning pretences to screen them from the arm of the Laws when they commit such acts as endanger the peace and wellfare of the Community. The President by his proclamation declared to the People of the United States the situation of their Country the duties they owed to the respective Powers engaged in the War enjoined a strict neutrality and forbid them to be aiding and abetting &ca This was not a law made for the occasion but a statement that such engagement did exist between the United States and several of the European nations engaged in the war Treaties are Laws of the highest authority Everry Citizen who acts contrary to them becomes liable to punishment and should receive it. I can hardly suppose that

observations of this nature have not been made to the juries who have acquitted several offenders I should rather impute it to the obstinacy of prejudice, but many things go wrong.
            You will perceive by the latter part of my letter that I have received your favor of the 13th inst For which accept the sincere thanks of your Affectionate son
            
              Charles Adams
            
          